S. Samuel Di Falco, S.
In this accounting proceeding instructions are requested of the court as to whether the executor may transfer and deliver to the life tenant in her own name individually certain securities constituting the principal assets in the hands of the executor.
By Article Second of her will the testatrix devised and bequeathed the entire balance of her estate to her sister: “ to have, hold, and enjoy the same and the income accruing therefrom for and during the term of her natural life only. I direct that neither she nor her executors or administrators shall be liable to make any accounting thereof or therefor to anybody. I empower her to sell investments for the purpose of reinvesting the proceeds her statement that that is the purpose to be absolutely binding on all concerned and no one acting in reliance thereon to be accountable for the disposition of any proceeds ’ ’.
In Article Fifth the decedent provided: “I direct that my said sister as life tenant may have any and all investments of mine received by her transferred into her name as owner without qualification, and I direct my executor to carry out any instructions of hers in that behalf.”
The mandate of the testator here is plain. Ordinarily securities transferred to a legal life tenant should bear appropriate indication of his limited interest. (Lynn v. General Motors Corp., 252 App. Div. 837; Seymour v. National Biscuit Co., 107 F. 2d 58; West v. American Tel. Tel. Co., 108 F. 2d 347.) Under the explicit direction of the testatrix in this will such indorsement on the securities is dispensed with.
*724The express provisions here also obviate the necessity for the furnishing of any security and the executor is authorized to deliver the property to the life tenant without bond. (Surrogate’s Ct. Act, § 169-a; Matter of Ginnever, 69 N. Y. S. 2d 452; Matter of Hirschmann, 124 N. Y. S. 2d 801; Matter of Chiprout, 8 Misc 2d 648.)
The attorney’s fee will be considered upon entry of the decree to be settled on notice herein upon submission of an affidavit of services.